FILED
                             NOT FOR PUBLICATION
                                                                            SEP 02 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JIN HE-CHUAN, AKA Chaun Jin He,                  No.   13-73863
AKA Ming Yu,
                                                 Agency No. A087-518-513
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 31, 2016**
                                Pasadena, California

Before:        SILVERMAN, FISHER, and WATFORD, Circuit Judges.

      Jin He-Chuan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      He-Chuan contends Chinese officials persecuted him, and would arrest him

upon his return, on account of his political activity in refusing the government’s

demand for his parent’s land. Substantial evidence supports the agency’s

determination that the government’s interest in He-Chuan derived from a

legitimate prosecutorial purpose after he kicked a government official and

potentially vandalized government equipment. See Lin v. Holder, 610 F.3d 1093,

1097 (9th Cir. 2010) (“Ordinary prosecution for criminal activity is not persecution

‘on account of’ a protected ground.”); see also Parussimova v. Mukasey, 555 F.3d
734, 740-41 (9th Cir. 2009) (under the REAL ID Act, applicant must prove a

protected ground is at least “one central reason” for persecution). Because He-

Chuan failed to establish a nexus between his past or feared mistreatment and a

protected ground, his asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                          2